DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:   
The specification as originally filed fails to define the limitation "a constant reference level" in claim 1 line 7.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  The claims appear to be a literal translation into English from a foreign document.
 Claims 1, 3, 4, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the functional limitation "wherein at least one of the plurality of metal nets is of an electric characteristic which is time-variant relative to a constant reference level so that the electric field of the at least one of the plurality of metal nets is time-variant" in lines 6-9 [emphasis added].  The structural elements responsible for the functional language that is an intended result recited in lines 6-9 is unclear.  Therefore, the functional limitation is indefinite. The claim merely recites a description of a result achieved by the invention; however, the boundaries of the claim scope are unclear.   See MPEP § 2114.  
Additionally, claim 1 recites the limitation "the electric field" in line 8 that does not have sufficient antecedent basis.  The limitation "electric field" was not previously recited.  Instead, claim 1 recites the limitation "electric fields" in line 4.  For examination on the merits, prior art that discloses an air filtering device capable of receiving electric power will be considered capable of accomplishing the intended result recited in lines 6-9 of claim 1.
Claim 3 recites the limitation "the voltage" in line 2 twice.  There is insufficient antecedent basis for this limitation in the claim.  The limitation "the voltage" was not previously recited.
Claim 4 recites the limitation "the voltages" in line 1.  The limitation "the voltages" was not previously recited.
Claim 4 recites the functional limitation "the electric fields of the adjacent two of the plurality of metal nets are variant and overlap with each other" in lines 3-4 of the claim [emphasis added].  The functional limitation merely recites description of a result achieved with the instant apparatus and fails to recite boundaries of the claim scope.  Therefore, claim 4 is indefinite.  See MPEP § 2114.  
Additionally, claim 4 recites the limitation "the electric fields" in line 3.  It is not clear if the antecedent for this limitation refers back to the limitation "electric fields" in line 4 of claim 1 or if it is distinct from the limitation "electric fields" in line 4 because claim 1 recites both limitations "electric fields" in line 4 and "the electric field" in line 8.  For examination on the merits, prior art that teaches "wherein the voltages of the adjacent two of the plurality of metal nets are provided in wave-signal form with a phase difference therebetween" is interpreted to also teach "the electric fields of the adjacent two of the plurality of metal nets are variant and overlap with each other."  Applicant should clarify on the record.
Claim 10 recites the limitation "first one the metal nets" in lines 8 and 11.  It is not clear if the antecedent for this limitation refers back to the limitation "a plurality of the metal nets" in line 2 of claim 1 or if the limitation is distinct from that limitation.  Applicant should clarify the limitation on the record.
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botvinnik (US 20050082160).
For claim 1, as interpreted, Botvinnik discloses an air filtering device (par [0052]), including:
a plurality of metal nets (Fig. 3D; pars [0035]-[0038]), arranged in interval [i.e., a space between objects] in a filtering path, respectively connected to a pole of at least one high-voltage power source (340) to provide electric fields, adjacent two of the plurality of metal nets (322 and 332) having opposite polarities (Figs. 3A, 3D, 5; pars [0035]-[0038]);
wherein at least one of the plurality of metal nets is of an electric characteristic which is time-variant relative to a constant reference level so that the electric field of the at least one of the plurality of metal nets is time-variant.  See MPEP § 2173.05(g).
 For claim 2, the teaching of Botvinnik is relied upon as indicated above and further discloses wherein the electric characteristic includes at least one of voltage and electric phase (Fig. 4; pars [0041]-[0048]).
 For claim 3, the teaching of Botvinnik is relied upon as indicated above and further discloses, wherein as the electric characteristic is set to be the voltage, the voltage of at least one of the adjacent two of the plurality of metal nets is provided in wave-signal form (Fig. 3D; pars [0041]-[0048]).
For claim 4, as interpreted, the teaching of Botvinnik is relied upon as set forth above and further discloses the voltages of the adjacent two of the plurality of metal nets are provided in wave-signal form with a phase difference therebetween and the electric fields of the adjacent two of the plurality of metal nets are variant and overlap with each other (Fig. 4; pars [0041]-[0048]).
For claim 5, the teaching of Botvinnik is relied upon as set forth above and further discloses the electric characteristic is set to be the electric phase, and the electric phase of at least one of the adjacent two of the plurality of metal nets is time-variant (Fig. 4; pars [0041]-[0048]).
For claim 7, the teaching of Botvinnik is relied upon as set forth above and further discloses wherein at least one of two opposite sides of each of the plurality of metal nets is coated with a filtering layer which is non-conductive (par [0027]).
For claim 8, the teaching of Botvinnik is relied upon as set forth above and further discloses wherein at least one electric discharging member is located at a leading end of the filtering path and outside the plurality of metal nets (Fig. 3D; pars [0037], [0041]-[0048]); 
 the at least one electric discharging member and a first one of the metal nets adjacent to the at least one electric discharging member have opposite polarities(Fig. 3D; pars [0041]-[0048]), and 
the at least one electric discharging member is configured to discharge matters in the air so that the matters discharged is attractable by the first one of the metal nets adjacent to the at least one electric discharging member and flow along the filtering path to be between the plurality of metal nets (Fig. 3D; pars [0041]-[0048]).
For claim 9, the teaching of Botvinnik is relied upon as set forth above and further discloses wherein the at least one electric discharging member and a second one of the metal nets are electrically connected and have the same electric characteristic (pars [0042]-[0044]; Fig. 3D), and 
wherein the at least one electric discharging member and the second one of the metal nets are located at two opposite sides of the first one of the metal nets (Fig. 3D).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Botvinnik.
For claim 6, the teaching of Botvinnik is relied upon as set forth above, and Botvinnik further discloses wherein each of the plurality of metal nets includes a plurality of meshes (Fig. 3D; par [0035]) but does not appear to teach that the plurality of meshes of each of the plurality of metal nets is at least greater than 50.  However, a plurality of metal nets at least greater than 50 is considered duplication of parts.  The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04(VI)(B)
For claim 10, the teaching of Botvinnik is relied upon as set forth above and further discloses wherein each of the plurality of metal nets includes a plurality of meshes, and the number of the plurality of meshes of each of the plurality of metal nets is at least greater than 50 (see claim 6 above); 
Botvinnik also discloses at least one of two opposite sides of each of the plurality of metal nets is coated with a filtering layer which is non-conductive (par [0027]); at least one electric discharging member is located at a leading end of the filtering path and outside the plurality of metal nets (Fig. 3D; par [0035]); 
the at least one electric discharging member and a first one of the metal nets adjacent to the at least one electric discharging member have opposite polarities (Figs. 3D, 4; pars [0041]-[0044] pars [0046]-[0048]), 
and the at least one electric discharging member is configured to discharge matters in the air so that the matters discharged is attractable by the first one of the metal nets adjacent to the at least one electric discharging member and flow along the filtering path to be between the plurality of metal nets (pars [0041]- [0048]); 
the voltage of each of the plurality of metal nets is provided in wave-signal form (Fig. 4; pars [0041]- [0048]); 
the at least one electric discharging member is column-shaped (Fig. 3D; par [0037]); the at least one electric discharging member includes at least one of metal needle, carbon brush and semiconductor column (par [0037]; Fig. 3D) ; 
the filtering layer includes a non-woven or melt-blown fabric (par [0027]).  The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04(VI)(B).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, CN 110404681 teaches a filter with an emitter and nets; JP 2020151634 teaches dust collection device with needle electrode; KR 102205159 and KR 102216411 teach a porous metal net; US 11364508 teaches perforated sheet metal electrodes; US 20060016335 teaches an air cleaner; US 20080018220 discloses an ion generator; US 20080190772 teaches permeable expanded metal electrodes; US 20130071298 and US 20140205495 teach metal plates and ionizing projections; US 2847082 teaches an electrostatic precipitator with metal filaments; US 3537238 teaches electrostatic filter with metal electrodes; US 3744216 teaches varying frequency of the square wave signals; US 3981695 teaches pulse generators for metal electrodes; US 6491743 teaches ionizing elements and metal electrodes; US 7258723 teaches metallic mesh filters; and US 9757735 teaches needle and brush emissions electrodes and metal sheets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        November 4, 2022